I dissent.
The statute under which the election was held expressly provides for the form of ballot. Ballots in this form were used at the election. Section 5 of the act, which regulates the procedure in the event that the assumption of a portion of the bonded indebtedness of the larger city is involved, after expressly providing for the filing of a petition praying that "the property in such municipal corporations, shall after such consolidation, be subject to taxation at the same rate, to pay any of such bonded indebtedness specified in said petition; . . ." then provides, as stated in the main opinion, that "the question of such consolidation shall be submitted to the electors in such municipal corporation not having the greatest population, the same in all respects as upon a petition presented under the provisions of section two, excepting thatthe notice of election shall, in addition to the matters required by said section, distinctly state that it is proposed that the property in such municipal corporations shall be taxed at the same rate to pay such bonded indebtedness set forth in said petition." (Italics mine.), *Page 65 
Thus the legislature dealt with the question of what differences are to be made in the procedure by reason of the submission to the electors of the question of the assumption of a bonded indebtedness. In the very sentence dealing with this proposition it is provided that the proceedings shall be the same in all respects as in the case where no question of bonded indebtedness is involved, with the single exception that in the former case the notice of election shall specify the bonded
indebtedness to be assumed. If the form of ballot is changed so as to include therein a statement of the assumption of indebtedness, then the election is not conducted "in allrespects" as it would otherwise be conducted, with the singleexception mentioned in the statute, there are two exceptions because the exception applicable to the notice of election is read into the form of ballot and made applicable thereto, as well as to the notice of election. To express this meaning the clause of the sentence in the statute under consideration should read as follows: ". . . in all respects as upon a petition presented under the provisions of section two, excepting that (ballot and) the notice of election shall, in addition to the matters required by said section, distinctly state that it is proposed that the property in such municipal corporations shall be taxed at the same rate to pay such bonded indebtedness set forth in said petition."
It is conceded in the main opinion that the form of the ballot is a matter for legislative determination. If that is true the legislature of the state in such statute either did or did not provide the form of ballot. If it did provide the form of ballot in the case at bar, what is to be printed thereon as a statement of the proposition to be voted upon, and who is to determine the exact language thereof? The statement of the indebtedness contained in the election notice is as follows:
"That it is proposed to consolidate the city of Sawtelle with the city of Los Angeles (a city contiguous thereto and having a greater population), and that the property in the city of Sawtelle shall, after consolidation, be subject to taxation equally and at the same rate with property in the city of Los Angeles, to pay certain bonded indebtedness of said city of Los Angeles outstanding at the date of consolidation, *Page 66 
or indebtedness theretofore authorized, to be represented by bonds of said city of Los Angeles thereafter to be issued from the hereinafter set forth list:
"That the improvements for which such indebtedness of said city of Los Angeles was so incurred or authorized, the amounts of such indebtedness already incurred, outstanding at the date of the first publication of this notice, and the amounts of such indebtedness of said city theretofore authorized and to be represented by bonds hereafter to be issued, and the maximum rate of interest payable or to be payable on such indebtedness are as follows:
" 'Water Works Bonds' authorized September 7, 1915, in the sum of $1,500,000 to provide the city of Los Angeles with a water supply in the Owens River Valley, and bearing interest at the rate of 4 per cent per annum, of which there is outstanding $1,087,500;
" 'Water Works Bonds' authorized June 12, 1907, in the sum of $23,000,000, for the purpose of acquiring and constructing waterworks for supplying the inhabitants of the city of Los Angeles with water from the Owens River Valley, bearing interest at the rate of 4 per cent per annum and 4 1/2 per cent per annum, of which there is outstanding $20,968,400;
" 'Electric Plant Bonds' authorized April 19, 1910, in the sum of $3,500,000, for the purpose of acquiring and constructing works for generating and distributing electricity for the purpose of supplying the inhabitants of the city of Los Angeles with light, heat and power, and bearing interest at the rate of 4 1/2 per cent per annum;
" 'Harbor Improvement Bonds' authorized April 19, 1910, in the sum of $3,000,000 for the purpose of opening streets, constructing docks, wharves and warehouses at Los Angeles Harbor, and the constructing and maintaining of canals and waterways, and the acquisition of the necessary lands for said improvements, and bearing interest at the rate of 4 1/2 per cent per annum, of which there is outstanding $2,625,000;
" 'Water Works Bonds' authorized April 15, 1913, in the sum of $1,500,000, for the purpose of acquiring and constructing works for conducting water of the Los Angeles Aqueduct to the city of Los Angeles for domestic, irrigating and other uses, and to be known as the 'Los Angeles City *Page 67 
Trunk Line,' and bearing interest at the rate of 4 1/2 per cent per annum, of which there is outstanding $1,350,000;
" 'Harbor Improvement Bonds' authorized April 15, 1913, in the sum of $2,500,000, for the purpose of opening streets, constructing docks, wharves and warehouses at Los Angeles Harbor, and the constructing and maintaining of canals and waterways, and the acquisition of the necessary lands for said improvements, and bearing interest at the rate of 4 1/2 per cent per annum, of which there is outstanding $2,305,000;
" 'Electric Plant Bonds' authorized May 8, 1914, in the sum of $6,500,000, for the purpose of acquiring and constructing works for generating and distributing electricity for the inhabitants of the city of Los Angeles with heat, light and power, bearing interest at the rate of 4 1/2 per cent per annum."
Is this whole statement of the nature and character of the indebtedness to go on the ballot? Must the ballot show not only the actual bonds sold but the amount of bonds which the city is already authorized to sell by reason of the voting of the bond issue? If this whole statement is not to be incorporated on the ballot, who is to determine what portion is to be inserted and what is to be omitted? It would seem clear that if the legislature had contemplated that any statement in regard to the indebtedness should be actually printed on the ballot, they would have indicated some short method of stating the proposition.
The scrupulous care with which the legislature considered the effect upon the proceedings of the assumption of bonded indebtedness is shown by the special provision contained therein with reference to the particular case where the annexed territory is to assume its proportion of all of the bonded indebtedness of the city. In such case it is provided that it is sufficient in the petition and in all other proceedings to describe the same as the bonded indebtedness of (Los Angeles, for instance). The particular language is as follows: "provided, however, that if such petition contains a request that the property in such municipal corporations be, after such consolidation, subject to taxation to pay all of the bonded indebtedness incurred or authorized of such municipal corporations, such bonded indebtedness and improvements for which such bonded indebtedness was incurred *Page 68 
or authorized may be described in such petition and in all other proceedings hereunder as 'the bonded indebtedness of _____ (insert the names of the municipal corporations),' without specifying the improvements."
If the legislature has not covered the form of ballot for the particular case where the question of consolidation and assumption of indebtedness are both submitted as a single proposition to the voters, the question is whether the officials conducting the election are charged with the obligation of determining the exact language to be printed upon the ballot. It would seem clear that the authority should be exercised by the legislative body or bodies intrusted with the conduct of the election rather than by the clerk who prepares the form of ballot for the printer.
The board of trustees of the city of Sawtelle by Ordinance No. 186 made provision for the conduct of the election in question and caused a notice of election to be published in accordance therewith, in which it was said: "That upon the ballots to be used at said special election, in addition to the other matter required by law, there shall be printed the following: 'Shall the cities of Sawtelle and Los Angeles be consolidated?' 'Yes,' and 'Shall the cities of Sawtelle and Los Angeles be consolidated?' 'No,' and there shall be a voting square to the right of and opposite each proposition, and on separate lines." Then follow directions for the marking of the ballot. This form of ballot was that by which the trustees of Sawtelle submitted to the electors thereof the single question whether the two cities should be consolidated and the territory formerly under the jurisdiction of the city of Sawtelle be subjected to taxation for the portion of the indebtedness of the city of Los Angeles specified in the notice of election.
In so far as this form of ballot fails to show on its face the results with reference to the indebtedness which are to be brought about by the affirmative vote, it is suggested that the ballot is deceptive. Surely the voters must have known that consolidation would have some effect upon the indebtedness of both cities involved. "As a rule, existing debts of the corporation contracted before the limits were extended, unless otherwise provided by law, are chargeable upon the added territory as well as that comprehended by the boundaries before they were altered or extended," *Page 69 
(McQuillin on Municipal Corporations, sec. 294.) In the absence of any notice to the contrary, therefore, the voters voting at the election would assume that the effect of consolidation would be to charge them proportionately with the entire indebtedness of the city of Los Angeles. It is true, as pointed out in the main opinion, that the particular statute under consideration does permit a consolidation of city governments whereby neither city would assume any of the indebtedness of the other. It is fundamental in the administration of the law that everyone is presumed to know the law. The voter, therefore, is presumed to know that he is to ascertain the effect of his ballot in this particular instance by consulting the notice of election and the petition originating the proceedings. No voter is entitled to have printed upon the ballot all of the information which may be necessary for him to exercise an intelligent choice. All he is entitled to in this regard is that his ballot may be deposited by him in such fashion as to clearly indicate his decision upon the question submitted to the voters. And this is usually done by merely stamping a cross in one or another of two places upon the ballot. If there is any difficulty in this case it arises not from any uncertainty in the form of ballot or as to the issues submitted to the voters, but from a failure to incorporate in the ballot information which would assist, the voter in determining how he should cast his vote.
I fully agree with the majority of the court that it would have been desirable to have indicated in some form upon the ballot the fact that the effect of the vote was to charge the property within the former territory of Sawtelle with a portion of the indebtedness of the city of Los Angeles, thus calling the attention of the careless voter to the significance of his vote, but the determination of the form of the ballot is one for the legislature, and I think that the form of the ballot is so clearly indicated in the statute in question that no executive officer charged with the preparation of ballots could think of departing from the plain terms of the statute nor would well advise city councils to do so. They would do what was done in this case to clarify the exact proposition submitted to the voters by a declaration thereof in the ordinance calling the election and in the notice of election and by expressly providing for the form of the ballot which *Page 70 
would be used in the determination of the question submitted, such form to accord with the statutory provision.
There was no chance for the voters of Sawtelle to be defrauded or misled in this matter. If they were not informed as to the terms of the statute and if they were unfamiliar with the express statute, and merely relied upon general principles in voting, they knew that the property in the city of Sawtelle would have been charged with a larger indebtedness than that actually assumed by the vote for consolidation.
In view of the opinion of the majority of the court, the constitutional question raised in the petition for rehearing in this court becomes unimportant to a decision. If, however, the statute is construed as I contend it should be, the constitutional question is involved, and as a conclusion in favor of the appellant would require a concurrence on my part in the main opinion, I briefly state my views in relation thereto. Section 8 1/2, article XI, of the constitution, as amended in 1918, quoted in the main opinion, provides that no property in any territory hereinafter consolidated with or annexed to a city shall be taxed for the payment of any outstanding indebtedness of the city unless the proposition of incurring the assumption of indebtedness is approved by a majority of the electors voting thereon. If this section requires that the fact of indebtedness and of its proposed assumption be printed upon the ballot, then the statute under consideration as construed by me would be unconstitutional, for it provides for the consolidation of cities and an assumption of indebtedness without such a statement on the ballot. But in order to submit a question to the voters it is not necessary that it should be printed upon the ballot; for instance, constitutional amendments are submitted to the people without printing more than a mere indication of the tenor thereof upon the ballot. The section of the constitution under consideration (article XI, section 8 1/2) expressly provides: "The legislature shall enact such general laws as may be necessary to carry out the provisions of this section and such general or special laws as may be necessary to carry out the provisions of subdivisions 5 and 6 of this section, . . ." In the constitutional provision providing for the initiative and referendum (art. IV, sec. 1), the Secretary of State is required to *Page 71 
submit to the electors for their approval or rejection the initiative or referendum matters, but the form of the ballot by which they are to be submitted is not provided therein. It is further provided: "This section is self-executing, but legislation may be enacted to facilitate its operation, but in no way limiting or restricting either the provisions of this section or the powers herein reserved." The form of ballot is in the control of the legislature. (Haskell v. City of LongBeach, 153 Cal. 543, [96 P. 92].) I therefore conclude that the city authorities, having pursued the method indicated by the legislature for ascertaining the will of the voters and the voters having expressed their will in the form provided by law, that the annexation of Sawtelle to Los Angeles has been effected and that the territory within the former boundaries of Sawtelle is liable to be assessed with other property within the city of Los Angeles for that portion of the indebtedness set out in the notice of election.
Rehearing denied.
All the Justices concurred, except Shaw, J., and Wilbur, J., who were absent.